DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 23 October 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 1-45 are cancelled.
Claims 66-67 are newly added.



CLAIM REJECTIONS

Written Description / New Matter Rejection
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 46-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
This is a NEW MATTER rejection. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 46 recites the term “no plant material.” This term is not defined, recited, or suggested in the original disclosure. It is also noted that the term 
Claim 66 recites the term “tea composition.” This term is not defined, recited, or suggested in the original disclosure. Therefore, the term “tea composition” is considered new matter

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46-65 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 46 recites the negative limitation of “no plant material.” With regard to negative limitations, MPEP 2173.05(i) sets forth that:
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.


As such, for the purposes of this examination, the broadest reasonable interpretation of the term “plant material” is as defined by The Free Dictionary online, downloaded 01/09/2021 from https://www.thefreedictionary.com/plant+material: “(n) plant material: material derived from plants.” As such, using the broadest reasonable interpretation of the claim, any material derived from plants, including cannabinoids and sweeteners extracted from plants, is excluded from the claimed pouch. See MPEP 2111.


Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.

3.  Resolving the level of ordinary skill in the pertinent art.
4.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 46-50 and 60-65 are rejected under 35 U.S.C. 103 as being unpatentable over Victor (WO 2015/117011 A1; of record), in view of Burdick (US 8,106,244).
The rejection over claims 46 and 65 are set forth below as an obviousness rejection if it is determined that Victor does not teach the claims in sufficient specificity to rise to anticipation.
For claim 46, Victor teaches a Cannabis base composition (pg 2, [11]), comprising tetrahydrocannabinol (THC) or cannabidiol (CBD) (pg 5, [25]), contained “in a small pouch that is designed to lie inside the mouth, between the cheek and gum” (pg 18, [87]; see also claim 34, pg 53).
Victor teaches that the composition comprises “any type of tea, tea extract, tea derivative or tea flavor as a component” (pg 2, [2]). The extract can be an extract from a Cannabis sativa plant (pg 3, [10]; 15]). Victor teaches that the Cannabis extract can be in “in a natural state, as an extract, processed and/or modified from its natural form” (pg 5, [25]). As such, to the best understanding of the Examiner, the cannabidiol or THC can be in a purified state.
For claims 47 and 65, Victor teaches that a composition comprising humectants and NaCI (pg 12-13, [66]) can be blended (pg 11, [62]) with tetrahydrocannabinol (pg 13, [68]).

For claim 65, Victor teaches the composition contains humectants (Abstract).
Victor does not clearly teach non-plant derived (synthetic) cannabinoids.
Burdick teaches the missing element of Victor.
Burdick teaches the synthesis of cannabidiol and tetrahydrocannabinol, as well as other synthetic cannabinoids (Abstract; Example 2, col 13; Example 5, col 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Victor by adding synthetic cannabidiol, synthetic THC, or a synthetic cannabinoid. A person of ordinary skill would have been motivated to choose synthetic cannabidiol or synthetic THC since one of ordinary skill would expect that the synthetic equivalent of cannabidiol or THC would have the same activity since the synthetic variant would possess the same structure and physical and biological properties, and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. A person of ordinary skill would have been motivated to choose a synthetic cannabinoid that has a different structure 

2) Claims 51, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Victor (cited above), in view of Burdick (cited above) and Goode (US 2016/0165953 A1; of record).
The teachings of Victor and Burdick are discussed above. In addition, Victor teaches the composition can contain a sweetener (pg 5, [26]).
The combination of Victor and Burdick does not teach the presence of “sugar,” considered the common name of the sweetener “sucrose,” nor a release controlling element. Victor also does not teach the structure of the pouch recited in claim 57.
Goode teaches the missing elements of the combination of Victor and Burdick.
Goode teaches an oral pouch containing marijuana or marijuana derivatives (pg 2, [0014]). Goode teaches suitable sweeteners for the pouch containing marijuana or its derivatives include sucrose (pg 4, [0038]).
Goode also teaches the invention can be engineered to have time-release attributes to extend the effects of the composition (pg 5, [0053]).
For claim 57, Goode teaches that the pouch is a woven material (pg 3, [0031]). Goode teaches a woven pouch is preferred since such a woven pouch enables the use of a multitude of colors, patterns, designs and logo indicia to be knitted into a display on the pouch.
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
A person of ordinary skill would have been motivated to choose a woven pouch as the pouch utilized by Victor since Goode teaches a woven pouch advantageously allows the use of custom colors and logos on the pouch.
Finally, a person of ordinary skill would have been motivated to choose a controlled release composition in the composition of the combination of Victor and Burdick since Goode teaches such a composition extends the effect of the active agent.

3) Claims 51, 56, and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Victor (cited above), in view of Burdick (cited above) and Koren (US 2015/0057342 A1; of record).
The teachings of Victor and Burdick are discussed above.

Koren teaches the missing elements of the combination of Victor and Burdick.
Koren teaches oral pharmaceutical compositions for sustained release of cannabinoids (Abstract). Koren teaches the dosage form as a chewable or orodispersable tablet (pg 6, [0093]). While Koren does not teach the composition in a pouch, the chewable or orodispersable tablet of Koren appears to be similar to the composition within the pouch of the instant invention in that it comprises a cannabinoid in a water-soluble tablet matrix ([0093]).
For claim 51, Koren teaches suitable sweeteners for the chewable form containing marijuana or its derivatives include sucrose (pg 5, [0066]). Koren teaches the invention is a time-release dosage form (Title), reading on claim 52.
For claim 56, Koren teaches that in some embodiments the composition contains a total concentration of about 16% to 21% w/w of sustained release fraction (pg 2, [0015]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).
For claims 58 and 59, Koren teaches the dosage form can be prepared by granulation, reading on the carrier and cannabinoid being physically bound.
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. A person of ordinary skill in the art would have been motivated to granulate the composition of Victor in order to intimately mix the components as well as to control the size of the particles in the matrix composition.

4) Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Victor (cited above), in view of Burdick (cited above), Koren (cited above), and Remington’s Pharmaceutical Sciences (17th Edition, A.G. Gennaro, Editor, 1985, pg 655; referred to hereinafter as “Remington”; of record).
The teachings of Victor and Burdick are discussed above.
The combination of Victor and Burdick does not teach a metallic stearate in the composition.
Koren and Remington teach the missing elements of the combination of Victor and Burdick.
Pfizer v. Apotex, 82 USPQ2d 1321, 1336 (Fed. Cir. 2007). Moreover, one skilled in the art would expect various anions to provide salts having a range of properties, some of which would be superior, and some of which would be inferior, to any given salt. Id. 1338. See also affirmance by Board in 10/383,198. Put another way, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09(1).
Remington teaches that hydrophobic lubricants such as magnesium stearate are used in oral dosage forms to slow the rate of disaggregation and reduce the release rate (pg 655, first column):

    PNG
    media_image1.png
    141
    572
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of the combination of Victor and Burdick by adding a metallic stearate. A person of ordinary skill would have been motivated to add a metallic stearate to the composition of the combination of Victor and Burdick since Koren teaches the addition of a metallic stearate such as magnesium stearate as a lubricant to a chewable form comprising a marijuana extract and Remington teaches that the addition of a hydrophobic lubricant such as magnesium stearate is useful in controlling the disaggregation rate of a dosage form allowing for an extended release rate.

Examiner’s Reply to Attorney Arguments
The remarks of 23 October 2020 have been fully considered. However, previously presented claims 46-65, and new claims 66-67, are unpatentable under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 103 as set forth above.

1. Amendment to claim 46 to recite that the pouch contains an amount of one or more cannabinoids and no plant material.
The applicant argues that the basis for this amendment is found in paragraph [0103] of the specification.
The Examiner disagrees with the assertion of the applicant that there is any basis for the amendment to claim 46 regarding “plant material.” the arguments presented, but does not consider them persuasive. Paragraph [0103] of the disclosure reads as follows:
[0103] As used herein the term "cannabinoids" refers to cannabinoids derived from cannabis plants and synthetic cannabinoids. Examples of cannabinoids include cannabidiol, tetrahydrocannabinol, cannabinol, etc.

The reference to “cannabis plants” in [0103] refers only to the origin of the cannabinoids in the claimed composition; it does not refer to the contents of the claimed “pouch containing an amount of one or more cannabinoids.” In fact, consistent with MPEP 2111, the broadest reasonable interpretation of claim 46, as presently amended and discussed above, excludes any natural cannabinoid from the claimed composition. As such, the claim language is considered both New Matter and indefinite.

2. Rejection of claims 46 and 65 under 35 U.S.C. 102(a)(1) over Victor
This rejection has been withdrawn in view of applicant’s amendment to claim 46.


3. Rejection of claims 46-50 and 60-65 under 35 U.S.C. 103 over Victor
The applicant argues that Victor does not disclose a pouch in which no plant material is present. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. First, it is noted that the limitation “no plant material” is considered by the Examiner to be new matter, as well as indefinite, as set forth above. Second, the Examiner interprets the recitation of a cannabis “tea extract” (see paragraph [10]) as to include CBD and/or THC. As set forth in the newly cited prior art of Burdick, CBD and THC are also produced synthetically, that is, the production of either of the compounds does not require plant materials. As such, the references are considered together to teach the claimed composition.

4. Rejection of claims 51-52 and 57 under 35 U.S.C. 103 over Victor and Goode
The applicant argues that Goode does not remedy the deficiencies of Victor and alleges that Goode exclusively pertains to oral pouches containing a plant material.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. First, as discussed above, the limitation “plant material” recited in independent claim is considered new matter. Second, Goode teaches the material for the pouch may be synthetic hosiery material such as nylon ([0032]). Goode also teaches the filling material may be a non-plant In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Since Goode clearly teaches non-plant materials for the outer pouch material and the filling, the limitations of claims 51-52 and 57, as previously presented, are taught by Victor and Goode.

5. Rejection of claims 51-52 and 57 under 35 U.S.C. 103 over Victor and Koren,
and
rejection of claims 53-55 under 35 U.S.C. 103 over Victor, Koren, and Remington’s Pharmaceutical Sciences
The applicant argues that Koren is “unrelated to the technical field of tea composition as disclosed in Victor.” 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth in MPEP 2143, examples of rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

 
As discussed in the rejection above, Koren teaches compositions comprising cannabinoids (Title), formulated as a sachet ([0018]). A “sachet” is defined by the Merriam Webster as “a small bag or packet,” while a “pouch” is defined as “a bag of small or moderate size for storing or transporting goods.” Thus, the terms “sachet” and “pouch” appear to be interchangeable since both refer to a small bag. Finally, Koren teaches the compositions are orally administered (Abstract). 
While the applicant argues that Koren does not discuss or describe the claimed invention, as set forth above, Koren in fact teaches a pouch comprising cannabinoids for oral administration. 
The applicant argues that the Examiner has applied inappropriate hindsight to reconstruct the claimed invention. The Examiner disagrees. As 
MPEP 2145(X) discusses impermissible hindsight: 
"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).

As such, regarding the allegation of hindsight reconstruction, since the references relied upon by the Examiner were publically available at the time of the filing, that is, knowledge that was within the level of ordinary skill in the art at the time of the filing of the instant claim, the reasoning is considered proper and is not considered impermissible hindsight reconstruction.

5. Rejection of claims 46-65 under Obviousness-type Double Patenting
The applicant states there will be a reevaluation of the rejection and applicant reserves the right to, potentially, file a terminal disclaimer when patentable subject.
Applicant’s request to hold the double patenting rejections in abeyance until allowable subject matter is indicated is acknowledged. Applicant is advised that a request to hold a rejection in abeyance is not a proper response to a rejection. A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the 
	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612